Exhibit 10.9

EXECUTION VERSION

FIRST AMENDMENT TO GUARANTY

FIRST AMENDMENT TO GUARANTY, dated as of May 28, 2020 (this “Amendment”) and
effective as of April 1, 2020 (the “Effective Date”), by and between TPG RE
FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company (“Guarantor”),
and BARCLAYS BANK PLC, a public limited company organized under the laws of
England and Wales (“Purchaser”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as hereinafter defined).

RECITALS

WHEREAS, TPG RE Finance 23, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“Seller”) and Purchaser are
parties to that certain Master Repurchase Agreement, dated as of August 13, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”);

WHEREAS, Guarantor guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Guaranty,
dated as of August 13, 2019 (as heretofore amended, restated, supplemented or
otherwise modified, the “Guaranty”), from Guarantor to Purchaser; and

WHEREAS, Guarantor and Purchaser wish to amend and modify the Guaranty upon the
terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Purchaser hereby agree that the Guaranty shall be amended and
modified as follows:

1.    Amendment of Guaranty. Guarantor and Purchaser hereby agree that the
Guaranty shall be amended and modified with retroactive effect effective as of
the Effective Date as follows:

(a)    Exhibit A to the Guaranty is hereby amended by inserting the following
new definitions in correct alphabetical order:

““CECL Reserve” means, with respect to any Person and as of a particular date,
all amounts determined in accordance with GAAP under ASU 2016-13 and recorded on
the balance sheet of such Person and its consolidated Subsidiaries as of such
date.

“Equity Adjustment” means, with respect to Guarantor and its Subsidiaries on a
consolidated basis and as of a particular date, the sum of all CECL Reserves and
any loan loss reserves, write-downs, impairments or realized losses taken
against the value of any assets of Guarantor or its Subsidiaries from and after
April 1, 2020 as of such date; provided, however, in no event shall Equity
Adjustment exceed the amount of (a) Total Equity of Guarantor less (b) the
product of Total Indebtedness of Guarantor multiplied by twenty-five percent
(25%).



--------------------------------------------------------------------------------

“First Amendment Effective Date” means April 1, 2020.

“Total Adjusted Equity” means, with respect to any Person, as of any date of
determination, Total Equity of such Person as of such date plus Equity
Adjustment for such Person as of such date.”

(b)    Exhibit A to the Guaranty is hereby amended by deleting and replacing the
definitions of “Tangible Net Worth” and “Total Equity” in their entirety with
the following:

““Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination, on a consolidated basis, (a) the total tangible assets of such
Person, less (b) the total liabilities of such Person, in each case, on or as of
such date and as determined in accordance with GAAP.

“Total Equity” shall mean, as of any date of determination, (a) with respect to
any Person, the sum of all shareholder equity of such Person and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP, and
(b) with respect to Guarantor, (i) the sum of all shareholder equity of such
Person and its Subsidiaries on a consolidated basis, as determined in accordance
with GAAP, plus (ii) the Class B Preferred Equity issued to PE Holder, L.L.C. by
Sponsor pursuant to the Investment Agreement dated as of May 28, 2020, between
Sponsor and PE Holder, L.L.C., and held by PE Holder, L.L.C. or its Affiliates,
or any assignee or transferee thereof).”

(c)    Article V(k) of the Guaranty is hereby deleted in its entirety and
replaced with the following:

“(k)     Financial Covenants. Guarantor shall at all times until the Guaranteed
Obligations (other than those Repurchase Obligations (including contingent
reimbursement obligations and indemnity obligations) which, by their express
terms, survive termination of the Transaction Documents) have been paid in full,
satisfy the following financial covenants, as determined on a consolidated basis
in accordance with GAAP, consistently applied:

(i)    Minimum Liquidity. Guarantor shall not permit its Liquidity at any time
to be less than the greater of (x) $10,000,000 and (y) 5% of Guarantor’s
Recourse Indebtedness.

(ii)    Minimum Tangible Net Worth. Guarantor shall not permit its Tangible Net
Worth at any time to be less than the sum of (x) $1,100,000,000.00 plus (y) 75%
of the proceeds of all equity issuances (net of underwriting discounts and
commissions, and other out-of-pocket expenses related to such equity issuances)
made by Guarantor or Sponsor, without duplication, after the date of the First
Amendment.

(iii)    Maximum Debt-to-Equity Ratio. Guarantor shall not permit the ratio of
(x) Total Indebtedness to (y) Total Adjusted Equity at any time to exceed
3:50:1.00.

(iv)    Minimum Interest Coverage Ratio. Guarantor shall not permit, as of any
date of determination, the ratio of (x) EBITDA for the period of twelve
(12) consecutive months ended on such date (if such date is the last day of a
fiscal quarter) or the last day of the

 

2



--------------------------------------------------------------------------------

fiscal quarter most recently ended prior to such date (if such date is not the
last day of a fiscal quarter) to (y) Interest Expense for such period to be less
than (A) if such date of determination is a date prior to the First Amendment
Effective Date or from and after December 2, 2020, 1.5 to 1.0, and (B) if such
date of determination is a date from and after the First Amendment Effective
Date but prior to December 2, 2020, 1.4 to 1.0.

In the event that Guarantor or any Subsidiary of TPG Real Estate Finance Trust,
Inc. has entered into or shall enter into or amend any other commercial real
estate loan repurchase agreement, warehouse facility or credit facility with any
other lender or repurchase buyer for the purpose of financing commercial real
estate loans comparable to the Purchased Assets (each as in effect after giving
effect to all amendments thereof, a “Third Party Agreement”) and such Third
Party Agreement contains any financial covenant as to Guarantor for which there
is no corresponding financial covenant in this Guaranty at the time such
financial covenant becomes effective (each an “Additional Financial Covenant”),
or contains a financial covenant that corresponds to a financial covenant in
this Guaranty and such financial covenant is more restrictive as to Guarantor
than the corresponding financial covenant in this Guaranty as in effect at the
time such financial covenant becomes effective (each, a “More Restrictive
Financial Covenant” and together with each Additional Financial Covenant, each
an “MFN Covenant”), then (A) Guarantor shall promptly notify Purchaser of the
effectiveness of such MFN Covenant and (B) unless Purchaser elects otherwise,
the financial covenants contained in this Guaranty shall automatically be deemed
to be modified to reflect such MFN Covenant (whether through amendment of an
existing financial covenant contained in this Guaranty (including, if
applicable, related definitions) or the inclusion of an additional financial
covenant (including, if applicable, related definitions), as applicable). In the
event that all Third Party Agreements that contain an MFN Covenant are or have
been amended, modified or terminated and the effect thereof is to make less
restrictive as to Guarantor any MFN Covenant or eliminate any MFN Covenant,
then, upon Guarantor providing written notice to Purchaser of the same (each, an
“MFN Step Down Notice”), the financial covenants in this Guaranty shall
automatically be deemed to be modified to reflect only such MFN Covenants which
are then in effect as of the date of any such MFN Step Down Notice; provided,
however, that in no event will the foregoing cause the financial covenants of
Guarantor to be any less restrictive than the financial covenants expressly set
forth in this Guaranty as of the Closing Date. Promptly upon request by
Purchaser, Guarantor shall execute any amendments, supplements, modifications
and other instruments as Purchaser may reasonably require from time to time in
order to document any such modification and otherwise carry out the intent and
purposes of this paragraph.”

2.    Amendment of Transaction Documents. From and after the date hereof, all
references in the Repurchase Agreement and the other Transaction Documents to
the “Guaranty” shall be deemed to refer to the Guaranty as amended and modified
by this Amendment and as same may be further amended, modified and/or restated.

3.    Reaffirmation of Representations and Warranties. Guarantor hereby
represents and warrants to Purchaser that, as of the date hereof, (i) it has the
power to execute, deliver and perform its respective obligations under this
Amendment, (ii) this Amendment has been duly executed and delivered by it for
good and valuable consideration, and constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles, and

 

3



--------------------------------------------------------------------------------

(iii) neither the execution and delivery of this Amendment, nor the consummation
by it of the transactions contemplated by this Amendment, nor compliance by it
with the terms, conditions and provisions of this Amendment will conflict with
or result in a breach of any of the terms, conditions or provisions of (A) its
organizational documents, (B) any contractual obligation to which it is now a
party or the rights under which have been assigned to it or the obligations
under which have been assumed by it or to which its assets are subject or
constitute a default thereunder, or result thereunder in the creation or
imposition of any lien upon any of its assets, other than pursuant to this
Amendment, (C) any judgment or order, writ, injunction, decree or demand of any
court applicable to it, or (D) any applicable Requirement of Law, in the case of
clauses (B)-(D) above, to the extent that such conflict or breach is reasonably
likely to result in a Material Adverse Effect. Guarantor hereby represents and
warrants to Purchaser that all of the representations and warranties set forth
in Article IV of the Guaranty remain true and correct in all material respects
as of the date hereof.

4.    Counterparts. This Amendment may be executed by each of the parties hereto
in any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment in
Portable Document Format (PDF) or executed via DocuSign by facsimile or email
transmission shall be effective as delivery of a manually executed original
counterpart thereof.

5.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

6.    Expenses. Seller hereby acknowledges and agrees that Seller shall be
responsible for all reasonable out-of-pocket costs and expenses of Purchaser in
connection with documenting and consummating the modifications contemplated by
this Amendment, including, but not limited to, the reasonable fees and expenses
of Purchaser’s external legal counsel.

7.    Reaffirmation of Guaranty. Guarantor acknowledges and agrees that, except
as modified hereby, the Guaranty remains unmodified and in full force and effect
and enforceable in accordance with its terms, including, for the avoidance of
doubt, Article V(k) of the Guaranty.

8.    Repurchase Agreement, Guaranty and Transaction Documents in Full Force and
Effect. Except as expressly amended hereby, Seller and Guarantor acknowledge and
agree that all of the terms, covenants and conditions of the Repurchase
Agreement and the Transaction Documents remain unmodified and in full force and
effect and are hereby ratified and confirmed in all respects.

[NO FURTHER TEXT ON THIS PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

PURCHASER: BARCLAYS BANK PLC, a public limited company organized under the laws
of England and Wales By:  

/s/ Francis X. Gilhool

Name:   Francis X. Gilhool Title:   MD

[Signature Page to First Amendment to Guaranty (TRT-Barclays)]



--------------------------------------------------------------------------------

GUARANTOR:

TPG RE FINANCE TRUST HOLDCO, LLC,

a Delaware limited liability company

By:  

/s/ Matthew Coleman

Name:   Matthew Coleman Title:   Vice President

Acknowledged and Agreed as of the date first set forth above:

 

SELLER:

TPG RE FINANCE 23, LTD.,

an exempted company incorporated with limited liability under the laws of the
Cayman Islands By:  

/s/ Matthew Coleman

Name:   Matthew Coleman Title:   Vice President

[Signature Page to First Amendment to Guaranty (TRT-Barclays)]